Citation Nr: 1744262	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  12-14 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Nguyen, Associate Counsel


INTRODUCTION

The Veteran had a period of active service from March 1966 to September 1968. He served in the United States Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO). In November 2014, the Veteran appeared and provided testimony at a Traveling Board hearing before the undersigned Veterans Law Judge. A transcript of that hearing is associated with the record. In January 2015, these matters were remanded for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  LCM contains the Board hearing transcript, a June 2015 VA examination report, and other documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss disability was not manifest during active service, was not present to a compensable degree within one year of separation from active service, and is not otherwise etiologically related to service. 

2. The Veteran's hypertension did not originate in service, was not present to a compensable degree within one year of separation from active service, and is not otherwise etiologically related to service.



CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

2. The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA's duty to notify was satisfied by a September 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs) and all identified private medical records are associated with the claims file.  The Veteran has been provided VA examinations and opinions in April 2015, June 2015, and January 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the opinions in this case is adequate as they were predicated on a review of relevant evidence, including the claims file, contain a history from the Veteran, and provide well-reasoned supporting explanations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence. 

A Veterans Law Judge (VLJ) must explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  First, the VLJ must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Bryant, 23 Vet. App. at 496 (finding that a hearing officer's inquiries regarding the existence of a current disability and a nexus to service did not equate to explaining to the claimant that these issues were material to substantiating the claim).  Second, the VLJ must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant, 23 Vet. App. at 496-97.  The rule of prejudicial error applies in assessing any deficiency with respect to the duties under section 38 C.F.R. § 3.103(c).  Bryant, 23 Vet. App. at 498.  Although the VLJ did not explicitly explain the material issues of medical nexus and current disability, the clarity and completeness of the hearing record was intact, these issues were further developed by VA on remand, including the provision of a VA examination, and there was no indication that the appellant had any additional information to submit.  Bryant, 23 Vet. App. at 498-99.  Thus, any evidentiary deficiencies were cured and the purpose of 38 C.F.R. § 3.103(c)(2) was fulfilled.

Finally, in January 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.  The Board is obligated by law to ensure that the RO complies with its directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall, 11 Vet. App. at 271.  Here, in an April 2015 letter, the RO requested that the Veteran provide them with authorizations to obtain relevant private records.  In a May 2015 letter, the Veteran responded that there was no additional evidence to submit.  However, the Veteran also submitted authorizations for Dr. AG in May 2015.  Those records were associated with the claims file in May 2015 and in November 2015.  Then, in April 2015 an addendum opinion was obtained regarding hearing loss.  A June 2015 examination was provided for hypertension.  Accordingly, the Board finds that there has been compliance with its remand directives.


Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection for certain chronic diseases, including sensorineural hearing loss (organic diseases of the nervous system), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Hearing Loss

Impaired hearing for VA purposes is a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016).

The Veteran contends that he is entitled to service connection for bilateral hearing loss, as he feels it was caused by active service.  The Veteran's DD-214 indicates that his military occupational specialty (MOS) was Aviation Machinist's Mate.  VA has determined that it is highly probable that this MOS was exposed to hazardous noise.  See VA Adjudication Procedures Manual M21-1, Part III, Subpart iv, Chapter 4, Section B.4.e.  Accordingly, the Board concedes in-service noise exposure.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.

A September 2009 VA examination conducted an audiological evaluation.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
50
75
LEFT
15
20
15
55
70

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 72 percent in the left ear.  These findings meet the criteria for a VA hearing loss.  38 C.F.R. § 3.385.  Accordingly, a current disability is conceded.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.

As it has been established that there is a current diagnosis of bilateral hearing loss, and in-service noise exposure, what remains for consideration is whether current bilateral hearing loss is related to active service, to include as due to hazardous noise during service.

The Veteran has asserted that hearing loss has plagued him through his adult life. See December 2009 notice of disagreement.

At a March 1966 service entrance examination audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
0
0
LEFT
10
5
15
0
0

A whisper test was 15/15 in the bilateral ears.  At a September 1968 service discharge audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
5
5
-5
-5
LEFT
-5
5
15
0
-5


A May 2009 private audiogram was submitted that contained evidence of hearing loss.

At a September 2009 VA examination, the Veteran reported that he was told at discharge that he had high frequency hearing loss.  He denied any post-service hazardous noise exposure due to civilian employment, hobbies, or recreational activities.  The examiner opined that the hearing loss was not caused by or a result of jet engine noise, because there was normal hearing at discharge.

An April 2015 VA opinion was obtained. The examiner opined that the Veteran's hearing loss is less likely as not caused by or a result of military noise exposure.  The examiner reasoned that there was normal hearing bilaterally at entrance and discharge without significant threshold shift show.  Any shifts were no greater than normal measurement variability.  The VA examiner also cited an Institute of Medicine Study (2005) "Noise and Military Service: Implications for Hearing Loss and Tinnitus," (IOM Study) which states current knowledge of cochlear physiology does not provide sufficient scientific basis for the existence of delayed-onset hearing loss. Additionally, the IOM did not rule out that delayed-onset might exist, but because the requisite longitudinal animal and human studies have not been done, and based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss, there was no reasonable basis for delayed-onset hearing loss. 

A July 2016 private medical record contained an audiogram that indicates bilateral hearing loss.

The Board finds that service connection for hearing loss is not warranted.  First, the evidence does not support a finding that hearing loss had its onset during active service or that there are sufficient manifestations thereof.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d 1331.  The STRs are negative for any such complaints, manifestations, or diagnosis.  The Veteran asserts that it began during service and that he was told he had hearing loss at discharge.  Although he is competent to report symptoms of diminished hearing and what medical practitioners told him, he is not competent to provide a diagnosis of hearing loss for VA purposes as that requires precise audiological testing.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Additionally, the service discharge examination indicates normal hearing; such objective evidence outweighs his opinion that hearing loss existed at that time.  Accordingly, service connection based on in-service onset or sufficient combinations of manifestations is not warranted.  

Likewise, the Board finds that the evidence does not support a finding that hearing loss had its onset within one year of service discharge.  See 38 C.F.R. §§ 3.307, 3.309(a). The Veteran had normal hearing at discharge and his assertions of hearing loss for VA purposes since service are not competent.  See Barr, 21 Vet. App. at 307.  Thus, service connection on these bases is not warranted.

Finally, the Board finds that the evidence does not support a finding that hearing loss is otherwise related to active service, to include his conceded noise exposure.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  The 2015 VA examiner provided a negative nexus opinion based upon a review of the relevant evidence and provided a supporting explanation.  The Board thus accords this opinion significant probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining probative value is whether the examiner was informed of the relevant facts in rendering a medical opinion).  Although the Veteran contends his hearing loss is due to his service, he is not competent to provide such an etiological opinion as the development of an internal hearing condition is not capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Regardless, any such opinion is outweighed by the examiner's reasoned medical opinion.  Accordingly, service connection is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for bilateral hearing loss. Consequently, the claim is denied. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

The Veteran asserts that his hypertension is due to active service. 

The STRs shows that at his March 1966 entry examination, the Veteran had a blood pressure reading of 134/80. On the report of medical history, the Veteran denied a history of high blood pressure. At his September 1968 separation examination, the Veteran was noted to have a blood pressure reading of 138/92. The Veteran's heart and vascular systems were both noted to be clinically. The remainder of the Veteran's service treatment records are silent for any treatment, complaints, or diagnosis related to hypertension.

2010 private medical records noted a diagnosis of hypertension.  In a November 2014 letter, a private physician stated the he had been treating the Veteran for hypertension since 2002.  

The Veteran testified at the November 2014 hearing that he was first diagnosed with hypertension within a year of when he left service. He reported that he went in for a non-VA examination and he was told his blood pressure was a little high.  The Veteran also stated that his private physician has been treating him for hypertension for 10 or 12 years.   

At the June 2015 VA examination, the Veteran reported that he began treatment for hypertension in 2002, when a formal diagnosis was made.  He asserted that his hypertension is due to service since his blood pressure was elevated at discharge.  The examiner took three blood pressure readings, resulting in an average reading of 162/75.  The examiner opined that the Veteran's hypertension did not have onset during service, within one year of separation, and was not otherwise related to active service.  The examiner noted that one isolated blood pressure reading of 138/92 at the time of the Veteran's separation exam would not meet the criteria for essential hypertension and included a Literature Review containing the criteria for a diagnosis of hypertension.  The examiner also noted that there was no treatment until 2002, which was over 30 years after service discharge.  

A January 2016 examination was obtained.  At that examination, the Veteran reported he was treated sometime in the 2000s.  The examiner diagnosed hypertension.  The examiner opined that hypertension was less likely as not diagnosed during the year after service discharge or related to active service as there was no diagnosis during service, and the post-service records fail to show treatment until about 2002, which is over 30 years after discharge.  

The Board finds that the evidence of record do no support a finding that hypertension had its onset during service or within one year of discharge, or that there were sufficient manifestations of hypertension during service.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker, 708 F.3d 1331.  The STRs are silent for complaints, treatment, or diagnoses of hypertension and the service discharge examination shows elevated blood pressure, but not hypertension.  As noted by the 2016 VA examiner, this does not meet the criteria for a diagnosis of hypertension.  Furthermore, although the Veteran asserts he had hypertension since service discharge, he has also asserted that he did not have hypertension until the 2000s.  In this regard, the Board does not assign probative value to the Veteran's conflicting assertions of the date of onset.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Thus, the evidence does not demonstrate onset within one year of service discharge.  Accordingly, service connection on these bases is not warranted.

The Board also finds that the evidence of record does not support a finding that hypertension is otherwise related to active service, to include an elevated blood pressure reading at service discharge.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  The VA examiners provided negative nexus opinions after thoroughly reviewing the claims file and also provided thorough supporting rationales for the conclusions reached. The Board thus accords these opinions significant probative value.  See Prejean, 13 Vet. App. at 448-9; Nieves-Rodriguez, 22 Vet. App. at 302-04.  Although the Veteran asserts that his hypertension is related to active service, he is not competent to provide such an opinion regarding the development and etiology of an internal condition that requires diagnostic testing to diagnose.  See Jandreau, 492 F.3d at 1377 n.4; Woehlaert, 21 Vet. App. at 462.  Regardless, any such opinion is outweighed by the examiners' reasoned medical opinions.  Finally, hypertension was not diagnosed until at least the 2000s, over 30 years after service discharge.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  Accordingly, service connection on this basis is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the claim on appeal and that entitlement to service connection for hypertension is not warranted. Consequently, the claim is denied. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for hypertension is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


